Case: 16-17687   Date Filed: 03/08/2018   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17687
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 5:15-cr-00021-RH-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

MARWAN ISA BELION,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (March 8, 2018)

Before TJOFLAT, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-17687     Date Filed: 03/08/2018    Page: 2 of 3


      Marwan Belion appeals his conviction for possession of a firearm by a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). On appeal,

Belion argues that the district court erred by denying his motion to suppress

evidence found during a search of his vehicle subsequent to his arrest for a state

offense.

      We review whether a voluntary unconditional guilty plea waives a

defendant’s ability to appeal adverse rulings of pre-trial motions de novo. See

United States v. Patti, 337 F.3d 1317, 1320, 1320 n.4 (11th Cir. 2003). By

entering a voluntary unconditional guilty plea, a defendant waives all

non-jurisdictional defects in the proceedings. Id. at 1320. We will not consider a

defendant’s challenge to the district court’s denial of a motion to suppress if that

issue was not preserved in a conditional plea. United States v. McCoy, 477 F.2d

550, 551 (5th Cir. 1973).

      A defendant who wishes to preserve appellate review of a non-jurisdictional

defect while at the same time pleading guilty can do so only by entering a

conditional plea in accordance with Fed. R. Crim. P. 11(a)(2). United States v.

Pierre, 120 F.3d 1153, 1155 (11th Cir. 1997). The conditional plea must be in

writing and must be consented to by the court and by the government. Id.

      Here, Belion has waived any review of the denial of his motion to suppress.

Belion entered an unconditional guilty plea and only reserved his right to challenge


                                           2
              Case: 16-17687    Date Filed: 03/08/2018   Page: 3 of 3


his sentence on appeal. Thus, Belion has waived any review of the denial of his

motion to suppress by failing to properly preserve appellate review.

      AFFIRMED.




                                         3